DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible membrane arranged in the pump inlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See also the 112(b) rejection below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology therein (i.e. “comprises”, “comprising”, “means”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, line 1 should read “A membrane , the membrane pump delivering a fluid”
Claim 1, line 3 should read “is reached, the by-pass valve opens”
Claims 2-12 should all be corrected to begin “The membrane 
Claim 4, line 3 should read “as a security value above which the pump pressure cannot 
Claim 6, line 2 should read “claim 1, wherein the membrane pump is adapted to deliver”
Claim 7, line 2 should read “deliver the fluid to the module”
Claim 8, line 2 should read “claim 1, wherein the membrane pump is configured to deliver”
Claim 8, line 3 should read “a pressure 
Claim 11, line 3 should read “to absorb 
Claim 13, line 1 should read “A beverage 
Claims 14-15 should all be corrected to begin “The beverage 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-3 recite “to allow water flow only above a certain threshold pressure value”; this limitation renders the claim indefinite because of the recitation of “water flow”.  In this instance, Claim 1 (from which Claim 2 depends) never requires any particular fluid, and in particular, never requires a water flow.  Thus, at a minimum, “water flow” in Claim 2 lacks antecedent basis.  Additionally, it becomes unclear if water is required in the invention or not.  For these reasons, Claim 2 is rendered indefinite.  For examination purposes herein, the Examiner has interpreted Claim 2 as requiring any fluid flow, including flows that do not include water.
Claim 2 recites the limitation "the spring compression distance" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a flexible membrane arranged in the pump inlet”; this limitation renders the claim indefinite because it appears to conflict with Applicant’s supplied figures.  In this instance, although Applicant’s specification recites this feature verbatim, Applicant’s supplied figures do not depict this arrangement.  In particular, each of Figures 1-5, 7, & 9 depict the flexible membrane 40 being arranged below/spaced apart from the pump inlet 12.  In other words, the supplied figures show that the membrane 40 is not in the inlet 12, but rather, is downstream from the inlet 12.  As such, the limitation of Claim 11 appears to directly contradict the figures, thereby bringing about ambiguity as the required arrangement/structure of the recited membrane.  This renders the claim indefinite.  For examination purposes herein, the Examiner has interpreted Claim 11 as requiring the membrane to be arranged downstream from the pump inlet, as is depicted.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11, & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0338541 to Jaccard et al. in view of US 2,971,470 to Wein et al.

(1)	Membrane pump (Figs. 2a-3) for beverage preparation module (10) delivering a fluid at a certain flow rate (“up to 600ml/min”) and at a certain pressure (“up to 25 bars”) to the beverage preparation module (paras. 18-25, 47-49), the pressure and the flow rate being selected depending on the type of beverage to produce (paras. 18-21, 23, 25); the membrane pump comprising a pump outlet (105) and a pump inlet (104) 

(13)	Beverage preparation module (10) comprising a membrane pump (Figs. 2a-3) for delivering a fluid at a certain flow rate (“up to 600ml/min”) and at a certain pressure (“up to 25 bars”) to the beverage preparation module (paras. 18-25, 47-49), the pressure and the flow rate being selected depending on the type of beverage to produce (paras. 18-21, 23, 25), the membrane pump comprising a pump outlet (105) and a pump inlet (104) and configured to prepare a beverage from a beverage ingredient arranged in a container (20); the beverage preparation module comprising a reader (12, 13; Fig. 5; paras. 72, 75-76) configured to retrieve information from an identification member (22, 23; Fig. 7; paras. 52, 75-76, 81-82) in the container with the beverage preparation process parameters (para. 86).  

Although Jaccard discloses much of Applicant’s recited invention, he does not further disclose an integrated bypass valve connecting the pump outlet to the pump inlet in order to reduce the flow rate above a certain pressure value.
However, Wein et al. (Wein) discloses another membrane pump assembly (Figs. 1-2) that delivers fluid (i.e. liquid fuel) at a designated flow and pressure to a pump outlet (86), and includes an integrated bypass valve (102) connecting the pump outlet to the pump inlet in order to reduce the flow rate above a certain pressure value (col. 2, line 51 – col. 3, line 40).  In these disclosures, Wein makes clear that through use of the integrated bypass valve, the output pressure of the pump is prevented from exceeding a predetermined level by opening of the bypass valve. Wein goes on to disclose that active regulation of the controlled output pressure of the pump requires a simple adjustment of screw 100 to vary the stress on the spring 96 as needed, thereby providing a wide range of fluid bypass control, and thus, improved pump versatility.  Wein concludes that the pumping assembly produces a highly satisfactory and dependable pumping action throughout a long service life, and does so with a versatile flow bypass mechanism.  Therefore, to one of ordinary skill desiring a more versatile membrane pump with high reliability, long service life, and improved pressure/flow control, it would have been obvious to utilize the techniques disclosed in Wein in combination with those seen in Jaccard in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Jaccard’s membrane pump with the integrated bypass valve arrangement of Wein in order to obtain predictable results; those results being a membrane pump that provides greater flow/pressure control, thereby ensuring high pump reliability and accurate beverage mixing.
In regards to Claim 2, the by-pass valve (from Wein) is of the spring type (see spring 96), the spring characteristics being chosen (via adjustment screw 100) so as to allow water flow only above a certain threshold pressure value by acting on the spring compression distance (col. 3, lines 31-40).  
In regards to Claim 3, when the threshold pressure value is reached the by-pass valve opens which results in a flow rate reduction through the pump outlet (col. 3, lines 31-40; flow is recycled back to the inlet, implicitly reducing pump flow).  
In regards to Claim 4, the by-pass valve is configured to allow a maximum pressure value as a security value above which the pump pressure cannot increased (col. 3, lines 31-40; the “adjustable predetermined level” acts as a maximum pressure value).  
In regards to Claim 5, the by-pass valve is actively operated by a mechanical actuator or a motor (mechanical actuator/screw 100) so that the valve characteristics and pressure settings can be modified (col. 3, lines 35-40).  
In regards to Claim 6, Jaccard discloses that the membrane pump is adapted to deliver up to 600 ml/min of the fluid to the beverage preparation module (para. 18).  
In regards to Claim 7, Jaccard discloses that the membrane pump is adapted to deliver the fluid to the module at a pressure up to 25 bars (para. 18).  
In regards to Claim 8, see Claims 6-7 above, as well as paras. 7 & 23.  
In regards to Claim 11, please refer to the 112(b) rejection previously above.  In this instance, Jaccard discloses a flexible membrane (102) arranged in the pump inlet (Figs. 2a-2b; paras. 47-50) and configured to absorb the vibrations and shocks created by the movements of the by-pass valve (this is implicit due to the flexible nature of the diaphragm; additionally, this is a functional limitation that does not limit the apparatus claim in any patentable sense).
In regards to Claim 14, Jaccard discloses that the beverage preparation process parameters comprise information on the flow rate and pressure of the fluid delivered to the beverage preparation module (para. 86)  
In regards to Claim 15, Jaccard’s identification member comprises information on the actuation parameters of the speed of a motor (120) to regulate the flow rate and pressure of the fluid delivered to the beverage preparation module (paras. 19, 23-25, 67, & 85-86).

Claim(s) 9-10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaccard-Wein as applied to claim 1 above, and further in view of US 2016/0076529 to Kaufmann.
In regards to Claim 9, Jaccard-Wein discloses the membrane pump according to Claim 1, but does not further disclose a damper ring, as claimed.  
However, Kaufmann discloses yet another diaphragm pump assembly (Fig. 2; 102) having a damper ring (6; Figs. 2 & 17) for actuating a pump membrane (3).  Kauffman discloses that such a drive arrangement provides easy disassembly between the pump drive unit 1 and a disposable pump cell 2.  Additionally, Kauffman’s damper ring 6 is capable of allowing priming of inner volumes in the pump (“negative pressure, which couples said two flexible components of the diaphragm pump according to the invention to one another, is generated between the first cell wall and the operating diaphragm”; paras. 9 & 16; furthermore, this is a functional limitation that does not limit the apparatus claim in any patentable sense) and allowing modification of flowrate and pressure behaviors of the pump by modifying the stiffness of the ring material (this is a functional limitation that does not limit the apparatus claim in any patentable sense).  Regarding both functional limitations, Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Kauffman clearly discloses all the structural limitations of the claimed invention, including a membrane pump assembly 102 having a membrane 3 and an associated elastic damper ring 6, and thus, is structurally capable of providing the recited functionalities depending on the elastic material properties.    Therefore, to one of ordinary skill desiring a membrane pump with simplified disassembly, it would have been obvious to utilize the techniques disclosed in Kauffman in combination with those seen in Jaccard-Wein in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the pump drive connection of Jaccard with the connection assembly taught in Kauffman in order to obtain predictable results; those results being greatly simplified pump disassembly that ensures that the drive assembly and damper ring remain sealed and protected from the pumped fluid.
In regards to Claim 10, the damper ring comprises multiple stacked layers (6 & 13) of elastomeric materials.
In regards to Claim 12, Jaccard-Wein discloses the membrane pump according to claim 11, including a flexible membrane (102), but does not disclose that the flexible membrane (102) comprises multiple stacked layers of elastomeric materials.  
However, as noted above for Claim 9, Kaufmann discloses yet another diaphragm pump assembly (Fig. 2; 102) having a flexible membrane (3, 6) comprising multiple stacked layers of elastomeric materials.  Kauffman discloses that such an arrangement provides easy disassembly between the pump drive unit 1 and a disposable pump cell 2 while ensuring that the innermost layer 6 does not contact the pumped fluid.   Therefore, to one of ordinary skill desiring a membrane pump with simplified disassembly, it would have been obvious to utilize the techniques disclosed in Kauffman in combination with those seen in Jaccard-Wein in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the Jaccard’s membrane with the multi-layered arrangement (i.e. separable drive assembly portion 6) taught in Kauffman in order to obtain predictable results; those results being simplified pump disassembly that ensures that the drive assembly remains sealed and protected from the pumped fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also US 2016/0017881 to Han et al., US 5,765,538 to Krimmer et al., and US 3,738,344 to Bandimere, all of which disclose membrane pumps having integrated bypass valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC